Citation Nr: 1546799	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09 43 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of fractures of the neck of the condyle of each mandible (residuals of fractures of the mandibles).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to March 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case has been returned to the Board following the completion of evidentiary development in accordance with a January 2014 Order from the United States Court of Appeals for Veterans Claims (Court) that granted a January 2014 joint motion of the parties.

In August 2015, the Veteran's VA treatment records dated from July 2014 to August 2015 were associated with the record.  These records have not been considered by the originating agency.  As this evidence is not pertinent to the claim, and the Veteran has already waived the RO's consideration of additional evidence received after August 2014, a remand is not necessary.

The record before the Board consists of records included within electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

The Veteran's service-connected residuals of mandible fractures are not manifested by nonrestorable loss of teeth.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of mandible fractures have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.150, Diagnostic Code 9913 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in February 2009, prior to the initial adjudication of the claim.  

The record also reflects that all pertinent available service treatment records and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was initially afforded an appropriate VA examination to address the severity of his disability in March 2009.  In November 2014, the Board remanded the claim in order to obtain the Veteran's outstanding private dental records and to afford him a new examination to determine the severity of his service-connected  disability.  The records of his private dental treatment have been obtained, and he was most recently afforded an examination for the disability in April 2015.  The Board finds that the examination reports, collectively, are adequate with which to decide the Veteran's claim, and he has not claimed, nor does the evidence indicate that his disability has worsened since the most recent examination.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the November 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), I, 287 F.3d 1377 (2002).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's fractured mandible disability is rated by analogy under Diagnostic Code 9913.  Under Diagnostic Code 9913, where the lost masticatory surface cannot be restored by a "suitable prosthesis," a maximum 40 percent disability rating is warranted for the loss of all teeth.  For the loss of all upper teeth or all lower teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, a 30 percent rating is warranted.  For the loss of all upper and lower posterior or upper and lower anterior teeth, a 20 percent rating is warranted.  For the loss of all upper anterior or lower anterior teeth, or for the loss of all upper and lower teeth on one side, a 10 percent rating is warranted.  Where the loss of masticatory surface can be restored by suitable prosthesis, a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability, except as noted below.

By way of history, the RO granted service connection for the Veteran's residuals of  mandible fractures, manifested by a loss of 4 teeth, in a June 1997 rating decision, with a noncompensable rating assigned from October 1996.  The Veteran filed the claim for an increased rating that is currently on appeal in January 2009.  He claims that the partial bridge he received in-service to replace his missing teeth has affected the health of his other teeth and caused damage to the teeth to which the prosthesis was attached.  The Veteran claims to have a total loss of 10 teeth due to his in-service mandible fracture and the treatment thereof.  He asserts that a 10 percent rating is warranted for his service-connected dental disability.

Turning to the merits of the claim, a January 2008 VA dentistry note indicates that the Veteran had fair to poor oral hygiene.  The examiner noted the presence of moderate calculus, plaque, moderate to heavy bleeding, gingiva that was puffy and red, and localized 4 to 5 millimeter pocketing.  

A March 2009 VA dental and oral examination report relays the Veteran's history of sustaining trauma to his teeth and jaw due to an in-service automobile accident.  According to the Veteran, he was issued a partial denture  during service and, following his discharge, a private dentist restored his missing teeth with a fixed 4 unit bridge.  Due to recurrent decay and tooth loss, the bridge was replaced in 1994 with a 10 unit bridge.  At the time of the examination, he denied having difficulty chewing, pain, difficulty opening his mouth, or difficulty talking.  

On the physical examination, the examiner noted there was no loss of bone of the maxilla, mandible, or hard palate.  There was no malunion or nonunion of the maxilla or mandible, and the Veteran did not have a loss of motion at the temporomandibular articulation.  The examination did not reveal evidence of osteoradionecrosis or osteomyelitis.  The Veteran did not have tooth loss due to a loss of substance of the body of the maxilla or mandible.  The Veteran's muscles of mastication, masseter, and lateral pterygoids were within normal limits, and there were no abnormalities of the temporomandibular joint.  The associated radiograph was within normal limits.  The examiner determined that the Veteran's oral examination was within normal limits and that his dental disability had no significant effects on his usual occupation or daily activities.  

As reflected in a December 2014 private dental treatment note, the Veteran was advised that his current bridge needs to be replaced.  A February 2015 private record reflects the primary treatment plan recommended for the Veteran's dental treatment, to include the placement of crowns and pontic for multiple upper teeth.  A March 2014 dental assessment revealed the presence of moderate calculus, plaque, and red edematous tissue. 

In a February 2015 statement, the Veteran reiterated his contention that the partial bridge he received in service caused damage to his remaining teeth.  He indicated that although his dental prosthesis was replaced in 1994, his current partial bridge has become loose and causes food to become impacted in that area.  According to the Veteran, an abscess formed in the gum area under the bridge and he has slurred speech due to his disability.  

The Veteran most recently underwent a VA dental and oral conditions examination in April 2015.  The examiner indicated that the Veteran did not have anatomical loss or bony injury of the mandible or maxilla, or an anatomical loss or bony injury that led to the loss of any teeth.  On examination, there was no evidence of deviation of his range of motion, crepitus, or popping.  The Veteran's muscles of mastication were within normal limits.  Imaging studies revealed the presence of extensive crown, bridge, and restorative dental work, including endodontics, with no evidence of a fracture.  The examiner determined that the Veteran did not have a loss of the masticatory surface or problems with his speech.  He was able to eat and had no swelling or pain.  No abnormality of the temporomandibular joint was noted.  The examiner determined that the Veteran's dental disability did not impact his ability to work.  

Having carefully reviewed the evidence, the Board finds that a compensable rating is not warranted for the Veteran's service-connected dental disability.  The Veteran is service-connected for residuals of fractures of the mandibles with a loss of four teeth due to in-service trauma and claims to have additional loss of teeth due to the dental prosthesis used to treat his service-connected disability.  Although it is not clear from the medical evidence that his additional missing teeth are due to his service-connected disability, the medical evidence does not show that the Veteran has a loss of masticatory surface that cannot be restored by a suitable prosthesis.  Indeed, he has repeatedly stated, and VA and private examiners have confirmed, that his missing upper teeth have been replaced with a partial bridge.  While he claims to have difficulty eating and to have slurred speech due to his disability, the April 2015 VA examiner most recently determined, based on examination findings, that the Veteran does not have a loss of masticatory surface.  Thus, even with consideration of the Veteran's reported dental problems, there is no evidence indicating that a compensable rating is warranted under Diagnostic Code 9913.
 
The Board has considered whether there is any other schedular basis for granting a higher rating or separate rating for this disability for any portion of the period on appeal but has found none.  Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The evidence indicates the manifestations of the Veteran's dental disability are contemplated by the rating assigned.  Although the rating criteria provide higher ratings for more severe manifestations and impairment, such has not been shown in this case.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of his medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disability on appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected residuals of mandible fractures has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


ORDER

A compensable rating for residuals of fractures of the mandibles is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


